Citation Nr: 1025089	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  98-06 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for residuals of Hodgkin's 
disease, currently rated 20 percent disabling.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and B.D.


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Navy from 
March 1968 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

Procedural history 

In an April 1994 rating decision, the RO granted service 
connection for Hodgkin's disease.  A 60 percent disability rating 
was assigned effective June 30, 1992.  The Veteran did not appeal 
this decision.

In July 1996, the RO proposed to reduce the Veteran's Hodgkin's 
disease disability rating from 60 percent to noncompensable (zero 
percent).  He was informed of the proposed reduction and his 
rights in an August 1996 letter.  The proposed rating reduction 
was subsequently implemented by the RO and the Veteran's 
disability rating was reduced to noncompensably disabling 
effective November 1, 1996. 

In the above-mentioned June 1997 rating decision, the RO 
increased the disability rating assigned to the Veteran's 
Hodgkin's disease residuals to 20 percent, effective from 
November 1, 1996.  The Veteran has perfected an appeal of this 
decision. 

In May 1999, the Veteran and his spouse testified at a personal 
hearing which was chaired by a Hearing Officer at the RO.  A 
transcript of the hearing has been associated with the Veteran's 
VA claims folder.

In May 2004, November 2005, March 2007, January 2008, and 
September 2009 the Board remanded the Veteran's claim for 
additional development.  A supplemental statement of the case was 
most recently issued by the VA Appeals Management Center (AMC) in 
February 2010 which continued the assigned 20 percent disability 
rating.  The case is once again before the Board. 
FINDINGS OF FACT

1.  The Veteran's service-connected Hodgkin's disease is not 
active, and the Veteran is not currently undergoing a treatment 
phase for this disability. 

2.  Residuals of the Veteran's service-connected Hodgkin's 
disease include hypothyroidism, scars of the upper left 
extremity, post herpetic neuralgia, and recurrent upper 
respiratory tract infections. 

3.  The Veteran's hypothyroidism is treated with medication and 
productive of subjective complaints of constipation, but does not 
result in fatigability and mental sluggishness. 

4.  The scars of the Veteran's left upper extremity are stable, 
not tender, do not cause limited motion and cover an area less 
than 6 square inches.  

5.  The Veteran's post herpetic neuralgia of the left upper 
extremity results in moderate pain, tingling, numbness, a 
diminished grip strength, and diminished sensation. 

6.  The record does not indicate that the Veteran has a chronic 
upper respiratory tract infection, and there is no competent and 
credible evidence of diminished lung capacity or a slight cough 
with a few rales. 


CONCLUSION OF LAW

1.  The criteria for a compensable disability rating for primary 
Hodgkin's disease have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7709 (2009).

2.  The criteria for a 10 percent disability rating for 
hypothyroidism, residual of Hodgkin's disease, have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 
7903 (2009).

3.  The criteria for a compensable disability rating for post 
herpetic scars of the left upper extremity, residuals of 
Hodgkin's disease, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.119, Diagnostic Code 7805 (2002), 7801 
(2008).

4.  The criteria for a 20 percent rating, but not more, for post 
herpetic neuralgia of the left upper extremity, residual of 
Hodgkin's disease, have been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8715 (2009).

5.  The criteria for a compensable disability rating for a 
chronic upper respiratory tract infection, residual of Hodgkin's 
disease, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.97, Diagnostic Code 6600 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision. 

Stegall compliance 

As noted in the Introduction, this case has been subject to 
multiple remands from the Board.  In May 2004, the Board 
requested the RO contact the Veteran and obtain the names and 
addresses of the medical care providers who have treated his 
Hodgkin's disease residuals since March 2001.  The Board also 
requested the Veteran be provided with a VA examination.  The 
record reflects that the Veteran was requested to identify the 
names and addresses of his medical care providers in a May 2004 
letter.  A VA examination was conducted in June 2004.

In November 2005, the Board requested that the Veteran be 
provided with additional notice pursuant to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  A medical examination was 
also requested to evaluate the Veteran's Hodgkin's disease 
residuals.  A corrective VCAA notice letter was mailed to the 
Veteran in March 2006 and two VA examinations were conducted in 
April 2006.  

In the March 2007 remand, the Board noted that it had received 
evidence that had not been previously considered by the RO.  The 
Veteran indicated that he wanted his case remanded so the AOJ 
could first review this additional evidence.  This was 
accomplished and the additional evidence was considered in a June 
2007 supplemental statement of the case (SSOC). 

The Board's January 2008 remand observed that the record 
contained conflicting evidence as to whether the Veteran 
experiences post herpetic neuralgia.  It was therefore requested 
that the Veteran be provided with an additional medical 
examination.  In addition, the Board requested that an updated 
VCAA notice letter be provided to the Veteran and that he 
identify the names, addresses, and dates of his treatment from 
all his medical providers.  The record indicates that the Veteran 
was provided with an additional VA examination in July 2008.  In 
an updated January 2008 VCAA notice letter, the Veteran was 
requested to identify the names and addresses of his health care 
providers. 

Finally, in September 2009, the Board observed that the VA 
examinations conducted in April 2006 and July 2008 were 
incomplete as they did not fully answer the questions posed by 
the Board.  The Board therefore remanded the Veteran's case for 
additional development.  The Veteran was subsequently provided 
with two additional VA examinations in December 2009.  The 
Veteran's claim was then readjudicated in the February 2010 SSOC.  
Thus, the Board's remand instructions have been fully complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance]. 

The VCAA

The Board has given consideration to the VCAA.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b)(1). VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

By correspondence dated in March 2001, May 2004, March 2006, 
January 2008, and September 2008 the Veteran was informed of the 
evidence and information necessary to substantiate his claim and 
of his and VA's respective duties for obtaining evidence.  In 
March 2006, January 2008, and September 2008 the Veteran received 
notice regarding the assignment of a disability rating and/or 
effective date in the event of an award of VA benefits. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
complete VCAA notice was not completed prior to the initial AOJ 
adjudication of the claim, such notice was not compliant with 
Pelegrini.  However, as the case was readjudicated thereafter, 
there is no prejudice to the Veteran in this regard.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to assist 
the Veteran in obtaining evidence necessary to substantiate his 
claim, and that there is no reasonable possibility that further 
assistance would aid in substantiating it.  In particular, the VA 
has obtained the Veteran's service treatment records, VA 
outpatient medical records, private medical records, and provided 
him with multiple VA examinations.  

As the Board will discuss in detail in its analysis below, the 
Veteran was provided with VA examinations in April 1997, December 
1998, June 2004, April 2006, July 2008, December 2009.  The 
reports of these examinations reflect that the examiners reviewed 
the Veteran's past medical history, recorded his current 
complaints, conducted appropriate physical examination and 
rendered appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record, and pertinent to the rating 
criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board 
therefore concludes that the examinations are adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2009).  The Veteran and his 
representative have not contended otherwise. 

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claim.  He exercised the option of a 
personal hearing and was afforded one in May 1999 as detailed in 
the Introduction.  

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4.  

In addition, the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") has also held that a claimant 
may experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 7709 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically to 
the disability at issue (Hodgkin's disease) but also because it 
provides specific guidance as to how residuals of this disability 
are to be evaluated.  The Board can identify nothing in the 
evidence to suggest that another diagnostic code would be more 
appropriate, and the Veteran has not requested that another 
diagnostic code should be used.  Accordingly, the Board concludes 
that the Veteran is appropriately rated under Diagnostic Code 
7709, with reference to other diagnostic codes as required by 
that Diagnostic Code criteria.

Specific rating criteria

Under Diagnostic Code 7709, for Hodgkin's disease, a 100 percent 
rating is assigned with active disease or during a treatment 
phase.  The 100 percent rating shall continue beyond the 
cessation of any surgical, radiation, antineoplastic chemotherapy 
or other therapeutic procedures.  Six months after the 
discontinuance of such treatment the appropriate disability 
rating should be determined by a mandatory VA examination.  If 
there has been no local recurrence or metastasis, the disability 
is to be rated on residuals.  38 C.F.R. § 4.117, Diagnostic Code 
7709 (2009).

Diagnostic Code 7903 [hypothyroidism] provides that a 10 percent 
rating is warranted for fatigability or continuous medication 
required for control.  A 30 percent evaluation is warranted for 
symptomatology of fatigability, constipation and mental 
sluggishness.  A 60 percent rating is available when there is 
muscular weakness, mental disturbance, and weight gain.  A 100 
percent rating is assigned when there is cold intolerance, 
muscular weakness, cardiovascular involvement, mental disturbance 
(dementia, slowing of thought, depression), bradycardia (less 
than 60 beats per minute), and sleepiness.  38 C.F.R. § 4.119.

Diagnostic Code 8715 [neuralgia of the median nerve] provides a 
70 percent disability rating for the major extremity, and a 60 
percent rating for the minor extremity, if paralysis is complete.  
The factors indicative of complete paralysis consist of the 
following: the hand inclined to the ulnar side; the index and 
middle fingers more extended than normally; considerable atrophy 
of the muscles of the thenar eminence; the thumb in the plane of 
the hand (ape hand); incomplete and defective pronation; absence 
of flexion of the index finger and feeble flexion of the middle 
finger; inability to make a fist; index and middle fingers remain 
extended; inability to flex the distal phalanx of the thumb; 
defective opposition and abduction of the thumb, at right angles 
to the palm; flexion of the wrist weakened; and pain with trophic 
disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8517 (2009).

If paralysis is incomplete, Diagnostic Code 8715 provides a 50 
percent disability rating for severe disability in the major 
extremity and a 40 percent disability rating for severe 
disability in the minor extremity.  For moderate incomplete 
paralysis, a 30 percent disability rating applies for the major 
extremity and a 20 percent disability rating is warranted for the 
minor extremity.  A 10 percent disability rating is applicable 
for mild incomplete paralysis of either extremity. Id. 

Words such as "mild," "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2009).  The Board observes in 
passing that 'moderate' is generally defined as "tending toward 
the mean or average amount or dimension."  See Merriam-Webster's 
Collegiate Dictionary, 798 (11th 2003).  "Severe" is generally 
defined as "of a great degree: serious." Id at 1140.  

When the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a 
(2009).  The evidence in this case reflects that the Veteran's 
left arm is his non-dominant (minor) extremity.  See November 
1967 pre-induction report of medical history; see also 38 C.F.R. 
§ 4.69 (2009) [a distinction is made between major (dominant) and 
minor musculoskeletal groups for rating purposes, and only one 
extremity is to be considered major]. 

The applicable rating criteria for skin disorders, found at 
38 C.F.R. § 4.118, were amended effective August 30, 2002.  See 
67 Fed. Reg. 49490-99 (July 31, 2002).  Where a law or regulation 
changes after the claim has been filed, but before the 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies unless Congress 
provided otherwise or permitted VA to do otherwise and VA did so.  
See VAOGCPREC 7-2003.  In this case, the Veteran's claim was 
filed in September 1996.  The Board will therefore evaluate the 
Veteran's scars under both the former and the current schedular 
criteria, keeping in mind that the revised criteria may not be 
applied to any time period before the effective date of the 
change. See 38 U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. § 3.114 
(2009); VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 111, 117 
(1997). 

The applicable rating criteria for skin disorders, found at 38 
C.F.R. § 4.118, were again amended in October 2008.  The October 
2008 revisions are applicable to application for benefits 
received by the VA on or after October 23, 2008.  See 73 Fed. 
Reg. 54708 (September 23, 2008).  Therefore, the October 2008 
version of the schedular criteria is inapplicable.

(i.) The pre-2002 rating criteria

Prior to August 30, 2002, scars were rated under 38 C.F.R. § 
4.118, Diagnostic Code 7800 through 7805 (2002).  Under 
Diagnostic Code 7803, scars which were superficial, poorly 
nourished, with repeated ulceration, warranted a 10 percent 
rating.  Under Diagnostic Code 7804, scars which were 
superficial, tender and painful on objective demonstration, 
warranted a 10 percent rating.  Under Diagnostic Code 7805 
[Scars, other], scars may be rated based on limitation of 
function of the part affected.  

 (ii.) The 2002-2008 schedular criteria

Under the Diagnostic Code 7801, pertaining to scars, other than 
of the head, face, or neck, that are deep and nonlinear, the 
following criteria applies:  Area or areas of 144 square (sq.) 
inches (929 sq. centimeters (cm.)) or greater warrant a 40 
percent rating; area or areas of at least 72 square inches (465 
sq. cm.), but less than 144 square inches, warrant a 30 percent 
rating; area or areas of at least 12 square inches (77 sq. cm.), 
but less than 72 square inches, warrant a 20 percent rating; and 
area or areas of at least 6 square inches (39 sq. cm.), but less 
than 12 square inches, warrant a 10 percent rating.  38 C.F.R. § 
4.118, Diagnostic Code 7801 (2009).  A deep scar is one 
associated with underlying soft tissue damage. 38 C.F.R. § 4.118, 
Diagnostic Code 7801, Note (2) (2009).  

The applicable rating criteria for bronchitis, found at 38 C.F.R. 
§ 4.97, have been amended during the pendency of this appeal. 

(i.) The Pre October 7, 1996 criteria

A noncompensable rating is warranted for mild bronchitis with a 
slight cough, no dyspnea and a few rales.  The next schedular 
evaluation of 10 percent required moderate bronchitis with 
considerable night or morning cough, slight dyspnea on exercise 
and scattered bilateral rales.  A 30 percent rating is warranted 
when chronic bronchitis was moderately severe with a persistent 
cough at intervals throughout the day, considerable 
expectoration, considerable dyspnea on exercise, rales throughout 
the chest, and beginning chronic airway obstruction.  A 60 
percent rating is warranted when chronic bronchitis was severe 
with severe productive cough and dyspnea on slight exertion and 
pulmonary function tests indicative of severe ventilatory 
impairment. 38 C.F.R. § 4.97, Code 6600 (1995).



(ii.) The current rating criteria

Under Diagnostic Code 6600 [Bronchitis, chronic] an FEV-1 less 
than 40 percent of predicted value, or; an FEV-1/FVC ratio less 
than 40 percent, or; DLCO (SB) less than 40 percent predicted, 
or; maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory failure, 
or; where residuals require outpatient oxygen therapy. A 60 
percent evaluation is warranted for FEV-1 of 40 to 55 percent 
predicted, or; FEV- 1/FVC of 40 to 55 percent, or; DLCO (SB) of 
40 to 55 percent predicted, or; maximum oxygen consumption of 15 
to 20 ml/kg (with cardiorespiratory limit). A 30 percent 
evaluation is warranted for FEV-1 of 56 to 70 percent predicted, 
or; FEV- 1/FVC of 56 to 70 percent, or; DLCO (SB) of 56 to 65 
percent predicted.  A 10 percent evaluation is warranted for FEV-
1 of 71-80 percent predicted, or; FEV-1/FVC of 71 to 80 percent, 
or; DLCO (SB) 66 to 80 percent predicted. 

Analysis 

The schedular criteria have been set forth in the law and 
regulations section above.  As noted therein, if there has been 
no local recurrence or metastasis of Hodgkin's disease, the 
Veteran's disability is to be rated based on the residuals.  See 
38 C.F.R. § 4.118, Diagnostic Code 7709, Note (1).

The evidence of record does not indicate that the Veteran's 
Hodgkin's disease is active.  The June 2004 VA examiner noted 
that the Veteran's Hodgkin's disease had been in complete 
remission for 13 years and stated: "By any criteria, he is 
considered cured of the disease."  The Board notes that the 
Veteran has not alleged that his Hodgkin's disease is active or 
that he is receiving treatment for such.  

As discussed above, Diagnostic Code 7709 provides that if there 
has been no local recurrence or metastasis of Hodgkin's disease, 
the Veteran should be rated for the residuals of his disability.  
The June 2004 VA examiner stated that "after completion of 
subtotal nodal radiation, the only expected complications [of 
Hodgkin's disease] are a second malignancy, cardiac disease 
secondary to radiation or hypothyroidism."  The examiner 
continued to state that the Veteran does not show any indication 
of a second malignancy or cardiac disease, but is being treated 
for hypothyroidism.  Furthermore, the record indicates that the 
RO has associated the Veteran's Herpes Zoster of the left upper 
extremity, postherpetic neuralgia, and chronic upper respiratory 
infections as residuals of the Veteran's Hodgkin's disease.  The 
Board will rate these residuals in turn.  

As noted above, Diagnostic Code 7903 provides that hypothyroidism 
which results in fatigability or continuous medication required 
for control warrants a 10 percent disability rating.  In this 
case the June 2004 VA examiner stated that the Veteran's 
hyperthyroidism is treated with medication and has not resulted 
in any problems.  The criteria for a 10 percent disability rating 
have therefore been met. 

In order to warrant a 30 percent disability under Diagnostic Code 
7903, the evidence must show that the Veteran's hypothyroidism 
results in fatigability, constipation and mental sluggishness. 

The record indicates that the Veteran has been diagnosed with 
hypersomnia, however, the evidence indicates that this is the 
result of his diagnosed sleep apnea and not his Hodgkin's 
disease.  See, e.g., an April 2004 VA treatment note.  There is 
no indication that the Veteran's fatigability is due to 
hypothyroidism.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  Moreover, while the Veteran was described as "sedated" 
during the June 2004 VA examination, this mental state was 
attributed to his medication; the Veteran's thought process has 
routinely been described as "normal."  See, e.g., a February 
2000 VA outpatient treatment record.  Accordingly, while the 
record notes that the Veteran has a history of constipation, the 
evidence does not indicate that the Veteran's hypothyroidism 
results in fatigability and mental sluggishness.  The criteria 
for a 30 percent disability have not been met. See Tatum v. 
Shinseki, 23 Vet. App. 152 (2009) (holding that where a higher 
rating lists all the criteria for the lower evaluation and 
additional criteria for the increase, the criteria are 
conjunctive and must all be shown before an increase is 
warranted); see also Melson v. Derwinski, 1 Vet. App. 334 (1991) 
[use of the conjunctive "and" in a statutory provision meant 
that all of the conditions listed in the provision must be met].

As alluded to above, the record indicates that the Veteran 
developed Herpes Zoster of the left upper extremity as a result 
of the radiation therapy required to treat his service-connected 
Hodgkin's disease.  See the July 2008 VA examination.  While 
successfully treated, this disease has resulted in scars on the 
Veteran's forearm and shoulder as well as neurological damage.  
The RO has found these disabilities to be residuals of the 
Veteran's Hodgkin's disease.  

With respect to the Veteran's left upper extremity scars, the 
December 2009 VA examiner stated that the Veteran has a circular 
scar measuring 1/58 cm2 below his left lateral scapula.  This 
scar was described as shiny, atrophic, hyperpigmented, slightly 
depressed by 0.5mm and nonadherent to deeper or underlying 
tissues.  The examiner noted that there was no keloid formation, 
edema, or signs of instability.  

Seven slightly hyperpigmented lesions along the left medical 
scapular border were noted.  These scars were described as 
nonadherent to deeper or surrounding tissues, and 1mm in 
diameter.  They exhibited no keloid formation, edema, or 
tenderness. 

The December 2009 VA examiner also described two rectangular 
scars which are hyperpigmented, 11mm in length and 4mm in width 
(0.44 cm2).  They were described as proximal to the lateral 
epicondyle, hyperpigmented, nonadherent to deeper or surrounding 
underlying tissues, nontender, and without signs of clinical 
instability. 

At the juncture of the mid and distal left forearm are a group of 
5 non-confluent scars which measure 6mm in length and 5mm in 
width throughout (0.3cm2).  Each is non-depressed or raised, 
nontender, without loss of subcutaneous tissue and is nonadherent 
to deeper or surrounding underlying tissues.  The VA examiner 
described these scars as stable. 

Just medial to the above-described group of five scars are two 
circular scars, one measuring 1cm in diameter, (1.58 cm2) and the 
other measuring 11mm in length and 4 mm in width (0.44 cm2) both 
scars were described as nontender and nonaderent to deeper or 
surrounding underlying tissues. 

Under the pre-2002 ratings criteria, Diagnostic Codes 7800-7802 
are not applicable as the Veteran's scars are not on the head, 
face, or neck and are not the result of burn injuries.  There is 
no indication of repeated ulceration and the scars are not 
described as tender and painful on objective demonstration.  
Diagnostic Codes 7803 and 7804 are accordingly not for 
application.  Diagnostic Code 7805 [Scars, other] instructs the 
adjudicator to rate based on limitation of function of the 
affected part.  Upon review, the evidence of record does not 
indicate that the Veteran's scars cause any limitation of motion 
or function in the Veteran's left upper extremity.  

Concerning the post-2002 rating criteria, as noted immediately 
above, the Veteran's scars are not on the head face or neck and 
are not superficial.  The scars were routinely described as 
stable and nontender and there is no indication that they result 
in any limitation of function of the Veteran's left upper 
extremity.  Diagnostic Codes 7800, 7802, 7803, 7804 and 7805 are 
therefore not for application.  

In order to warrant a compensable disability rating under 
Diagnostic Code 7801, the scars must measure 6 square inches (39 
sq. cm.). These criteria have not been met.  As discussed in 
detail above, the Veteran has a series of small scars on his left 
upper extremity, the combined area of these scars is below 39 sq. 
cm.  The criteria for a compensable disability rating are 
therefore not warranted under Diagnostic Code 7801.

With respect to the neurological damage that resulted from the 
Veteran's herpes zoster, during the July 2008 VA examination, the 
Veteran complained of "persistent daily deep aching pain in the 
C5-C6 distribution and pointed to the left biceps and 
dorsolateral right forearm and also at times to his hand."  He 
indicated that he will experience occasional flare-ups "in the 
nighttime with the biceps being more uncomfortable."  He was 
observed to have diminished grip strength (4/5) on his left and 
had blunted tactile responses at the palm of his left hand with 
"difficulty ascertaining the touches at the fingertips on the 
left."  The examiner indicated that the Veteran's postherpetic 
neuralgia was "moderate" in overall severity.  

The Veteran was again examined by the July 2008 VA examiner in 
December 2009.  In December 2009, the examiner specified that the 
Veteran's post-herpetic neuralgia has resulted in symptoms in the 
C5-C6 or median nerve distribution and specifically identified 
involvement of the brachial plexus nerve.  In July 2008, the 
examiner described the Veteran's pain as "moderate."  The 
Veteran has also complained of tingling in the left arm with 
numbness.  See a July 2006 VA treatment record. 

The Board finds that the July 2008 VA examiner's description of 
the Veteran's post herpetic neuralgia as moderate is highly 
probative.  The Veteran's symptoms include pain with diminished 
grip strength and sensation.  The Veteran has indicated that he 
has an aching pain that prevents him from lying down on his left 
side and has complained of numbness and tingling.  This 
disability is more than just a sensory defect.  See 38 C.F.R. 
§ 4.124a (2009).  The evidence of record does not indicate that 
the Veteran has complete paralysis of the median nerve, nor is 
there evidence of severe incomplete paralysis.  The record 
indicates that the Veteran was able to make a fist and there is 
no indication that there was any range of motion impairment.  As 
such, the evidence supports a 20 percent rating under Diagnostic 
Code 8715.

Finally, VA has determined that the Veteran has recurrent upper 
respiratory infections as a residual of his Hodgkin's disease.  
As discussed below, the record indicates that the VA has been 
unable to obtain a pulmonary function test due to the Veteran's 
noncompliance.  Moreover the evidence does not indicate that the 
Veteran has a slight cough with a few rales which would warrant a 
compensable disability rating under the former regulations. 

During an April 1997 pulmonary function test, the administering 
technician indicated that the Veteran appeared confused but put 
forth a "good effort."  However, a handwritten note on the test 
result from F.P., M.D., indicated that there was poor 
reproducibility of the test which may be due to suboptimal effort 
from the Veteran.  In this situation, the Board places more 
weight on statement of Dr. F.P. than the medical technician.  See 
Black v. Brown, 10 Vet. App. 297, 284 (1997) [in evaluating the 
probative value of medical statements, the Board looks at factors 
such as the individual knowledge and skill in analyzing the 
medical data].  The accompanying VA examination noted that the 
Veteran's lungs were clear to auscultation bilaterally.  

During the December 1998 VA examination, the VA examiner noted 
that the Veteran had frequent sinusitis with positive 
reproductive yellow sputum and a cough but "has never 
experienced any pneumonias."  While a pulmonary function test 
was conducted, the results were unreliable as the Veteran was 
unable to comprehend and follow the instructions.

During the April 2006 VA examination, the Veteran's caregiver 
could not recall any time when the "Veteran was treated with 
antibiotics either for bronchitis or for a pneumonia."  The 
examiner noted that the Veteran's had not been diagnosed with 
bronchitis or pneumonia since 2001.  During the examination the 
Veteran was not observed to cough or produce any sputum.  On 
auscultation no rales or rhonchi were audible and percussion note 
was resonant bilaterally.  The examiner concluded that "there 
simply is no documentation of any time of immune deficiency in 
this Veteran and in particular recurrent respiratory tract 
infections have not been documented."  A lung capacity test from 
April 2006 indicated that the Veteran put forth variable effort 
with shorter exhalation.  Formal lung studies were recommended.  

A second VA examination was conducted in December 2009.  Again, 
the Veteran's pulmonary function tests were uninterpretable.  The 
examiner indicated that this was not surprising given the 
Veteran's mental status. [The Veteran has been awarded a 100 
percent disability rating based on his service-connected 
posttraumatic stress disorder.]  However, the examiner did note 
that there is no history of recurrent respiratory infections and 
the Veteran's chest X-ray and examination do not suggest that he 
has pulmonary fibrosis which might be expected from radiation 
therapy.  

Despite multiple efforts, the Board has been unable to obtain a 
proper pulmonary function test for the Veteran.  However, as 
mentioned above, the record does not indicate that the Veteran 
has had recurring upper respiratory infections.  In fact, the 
Veteran was last diagnosed with an upper respiratory tract 
infection by S.H.S., M.D., in July 1996 while a pulmonary 
function test was not conducted at that time, Dr. S.H.S. 
indicated that a chest examination was unremarkable and there 
were no rales or rhonchi present.  Under these circumstances, the 
preponderance of the evidence is against a compensable disability 
rating for a chronic upper respiratory infection under Diagnostic 
Code 6600. 

Hart Considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibited symptoms that would 
warrant different ratings.  In reaching its conclusion, the Court 
observed that when a claim for an increased rating is granted, 
the effective date assigned may be up to one year prior to the 
date that the application for increase was received if it is 
factually ascertainable that an increase in disability had 
occurred within that time frame.  See 38 U.S.C.A. § 5110 (West 
2002). Accordingly, the relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the state of 
the disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

The Veteran filed his claim for an increased disability rating on 
September 12, 1996.  Therefore, the relevant time period under 
consideration is from September 12, 1995 to the present.

After a careful review of the record the Board can find no 
evidence to support a finding that the Hodgkin's disease or any 
of the above-mentioned residuals were more or less severe during 
the appeal period.  The Veteran has pointed to none. Accordingly, 
there is no basis for awarding the Veteran disability rating 
other than the 20 percent for the postherpetic neuralgia of the 
upper left extremity and the 10 percent for his hypothyroidism, 
and noncompensable ratings for left upper extremity post herpetic 
scars and chronic upper respiratory tract infection, throughout 
the rating period on appeal.

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in the 
first instance.  See also VAOPGCPREC 6-96.  The RO included 38 
C.F.R. § 3.321(b)(1) in the October 1998 Statement of the Case 
(SOC) and appears to have considered the regulation in the 
Veteran's case.  Accordingly, the Board will address the 
possibility of the assignment of an extraschedular rating for any 
disability rating at issue.  

According to the regulation, an extraschedular disability rating 
is warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2008).  An exceptional case is said to include 
such factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the level of disability and symptomatology 
and is found to be inadequate, the Board must then determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has 
been unable to identify an exceptional or unusual disability 
picture with respect to the Veteran's service-connected Hodgkin's 
disease residuals.  The medical evidence fails to demonstrate 
symptomatology of such an extent that application of the ratings 
schedule would not be appropriate.  In fact, as discussed in 
detail above, the symptomatology of the Veteran's disability is 
specifically contemplated under the appropriate rating criteria.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the rating schedule.

Since the available schedular evaluations adequately contemplate 
the Veteran's level of disability and symptomatology, the second 
and third questions posed by Thun become moot.  Nevertheless, the 
Board will briefly note that the evidence in this case does not 
demonstrate any of the factors provided in the "governing 
norms" such as frequent hospitalization or marked interference 
with employment.  See 38 C.F.R. § 3.321(b)(1).  In this case, 
there is no indication that the Veteran has required frequent 
hospitalizations for his Hodgkin's disease residuals. 

With respect to employment, the evidence of record indicates that 
the Veteran is unemployed.  The Board notes that the fact that 
the Veteran is currently unemployed is not determinative. The 
ultimate question is whether the Veteran, because of his service-
connected disability, is incapable of performing the physical and 
mental acts required by employment.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  In this case there is no medical 
evidence that the Veteran's Hodgkin's disease would have caused 
marked interference with employment.  See Van Hoose, supra 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired]. In addition, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture, or of any other reason why an extraschedular 
rating should be assigned.

The Board therefore has determined that referral of the case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.




ORDER

Entitlement to a compensable disability rating for primary 
Hodgkin's disease is denied. 

Entitlement to a 10 percent disability rating for hypothyroidism, 
residual of Hodgkin's disease, is granted. 

Entitlement to a compensable disability rating for post herpetic 
scars of the left upper extremity, residuals of Hodgkin's 
disease, is denied.  

Entitlement to a 20 percent disability rating for post herpetic 
neuralgia of the left upper extremity, residual of Hodgkin's 
disease, is granted. 

Entitlement to a compensable disability rating for a chronic 
upper respiratory tract infection, residual of Hodgkin's disease, 
is denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


